FILED
                            NOT FOR PUBLICATION                               OCT 12 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-35385

               Plaintiff - Appellee,              D.C. No. 3:09-cv-00310-HU

  v.
                                                  MEMORANDUM *
TODD D. GASTALDO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Todd D. Gastaldo appeals pro se from the district court’s summary judgment

for the United States in its civil action to collect amounts due on three defaulted,

federally-insured student loans. We have jurisdiction under 28 U.S.C. § 1291. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. United States v. Phillips, 20 F.3d 1005, 1006-07 (9th Cir. 1994)

(per curiam). We affirm.

      The district court properly granted summary judgment for the United States

because Gastaldo failed to demonstrate a genuine dispute of material fact as to

whether he owed the alleged amounts to the government. See Celotex Corp. v.

Catrett, 477 U.S. 317, 324 (1986); see also 20 U.S.C. § 1091a(a)(2) (the United

States may at any time bring an action for the repayment of the amount due from a

borrower on a loan made under Title IV of the Higher Education Act that has been

assigned to the Secretary of Education).

      Gastaldo’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                  10-35385